Case 3:19-cv-00296-BJB-RSE Document 85-20 Filed 09/03/19 Page 1 of 4 PageID #: 520




                       Exhibit 20
Case 3:19-cv-00296-BJB-RSE Document 85-20 Filed 09/03/19 Page 2 of 4 PageID #: 521




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   GRACE HALL, et al.
   Individually and on                                     Case No. 3:19-cv-00296-JHM-RSE
   behalf of all others similarly situated,
                                                          JURY TRIAL DEMANDED
                        Plaintiffs,
                                                          COLLECTIVE ACTION PURSUANT
           v.                                             TO 29 U.S.C. § 216(B)

   GANNETT CO. INC.,                                      CLASS ACTION PURSUANT TO FED. R.
                                                          CIV. P. 23
                        Defendant.




                             DECLARATION OF DIAMOND MADDOX



  I, Diamond Maddox, being of sound mind and over the age of 18, make the following declaration:

         1.     My name is Diamond Maddox and the facts contained in this declaration are within
  my personal knowledge and are true and correct.

          2.       I have been employed by Gannett Co. Inc. (“Gannett”), since approximately May of
  2017, at a call center located in Louisville, Kentucky.

          3.       I work with several hundreds of other Gannett hourly Call-Center Employees at the
  Louisville call center. Though there are several different divisions that Gannett employees work on,
  we all follow the same policies and procedures, as set by Gannett.

          4.       I am employed by Gannett as a Technical Customer Care Representative (TCCR). As
  a TCCR, it is my responsibility to receive inbound calls made by Gannett’s clients. I help customers
  set up services, alter their current service, cancel service, and correct missed deliveries.

           5.     My job and my coworkers’ jobs (“Call-Center Employees”) were substantially similar,
  regardless of our specific job title, we all attended the same orientation together and we were all taught
  the same policies and procedures for logging into the computer, opening our programs, and clocking
  in for the day.

           6.      Gannett requires me to arrive early every day. It is Gannett’s policy that all Call-Center
  Employees arrive before their shift starts so they have enough time to get their computer systems up
  and running so they can be “call ready” at shift start. The trainers and managers at Gannett make sure
  that all Call-Center Employees know they need to arrive early, log into their computer, bring open
Case 3:19-cv-00296-BJB-RSE Document 85-20 Filed 09/03/19 Page 3 of 4 PageID #: 522




  their programs, check their emails, and only after all that has been done then clock in exactly at their
  shift start time.

          7.       Gannett strictly enforces its policy that Call-Center Employees cannot clock in until
  they are “call ready.” Managers remind us almost daily that we are not allowed to clock in until we are
  both “call ready” and it is our official shift start time.

          8.      Adherence is a key-performance-indicator used to evaluate Call-Center Employees. If
  your adherence is bad, you could receive write ups or even be terminated. If your adherence is good,
  you can be considered for promotions, pay increases, and bonuses. Adherence indicates a Call-Center
  Employees’ timeliness. Clocking in before your shift start time, clocking in after your shift start time,
  or clocking in and not taking calls immediately can all decrease your adherence level. Because you
  needed to clock in and take calls exactly at shift start it was important to come in early enough to have
  time to get “call ready” and check your emails prior to shift start.

          9.      In order to be “call ready” I have to perform a series of functions on the computer
  that took a long time due to the computer running slowly and crashing often. First, I have to turn on
  the computer, if I am working the morning shift. Then I have to log in by entering in my username
  and password. After entering in my information, it takes anywhere from three (3) to six (6) minutes
  for the computer to open to desktop. After getting to the desktop, I have to open and log into each
  of my programs. Opening and logging into each program takes approximately six (6) to thirteen (13)
  minutes altogether. After opening my programs, I then need to check and respond to emails. Because
  of our call volume there is rarely any time to check emails during the day, so our managers tell us that
  we need to review our emails before our shift start. Only after ensuring that each program is open and
  running, checking our emails, and waiting for our shift start time can a Call-Center Employee be
  considered “call ready” and allowed to clock in. However, this process could take longer due to system
  crashes as Gannett’s computers are very unstable and the programs we use are also very unstable. I
  experience system crashes during my log in procedures on average once a week. When the system
  crashes you have to reboot the computer and completely restart the log in process.

          10.     Though I arrive early every day to complete tasks necessary to the performance of my
  job as a Call-Center Employee I am not paid for this time. I am not allowed to clock-in until I have
  completed the computer boot up process, signed in, have all of my programs running, checked my
  emails, and wait for my official shift start time.

          11.    Gannett knows when I arrive at work every day because I am required to swipe my
  badge card to access my building, and to access the production floor where I work. Gannett also
  knows when I begin the process of preparing my computer because they track our key strokes to make
  sure that we remain on task during the work day. I also use a log-in ID and password to access my
  computer.

          12.    I am scheduled to and do work around forty hours each workweek. However, in
  addition to my scheduled work time, I often work an additional one to three hours each week
  performing tasks benefitting Gannett that are a necessary and indispensable part of my job duties,
  logging into and starting up my computer, getting my programs up and running, and checking my
  emails. Gannett generally does not like for Call Center Employees to accrue unauthorized overtime.
  If an employee accrues unauthorized overtime, they could be disciplined. Overtime is only allowed
Case 3:19-cv-00296-BJB-RSE Document 85-20 Filed 09/03/19 Page 4 of 4 PageID #: 523




  when it is authorized such as when Gannett has mandatory overtime.

         13.   I am paid by the hour. My hourly rate is approximately $13.25. My shifts vary greatly
  during my employment with Gannett and I do not have one set schedule.

         14.    Though I regularly work an additional one to three hours each week in addition to my
  scheduled hours, I am not paid for the additional time where I work off-the-clock on behalf of
  Gannett.

          15.      Gannett’s corporate policies and procedures apply to all Call-Center Employees at the
  Louisville call center and at the other Gannett call centers across the country. I know this because
  Gannett regularly makes it clear that its policies, such as adherence, were made at the corporate level
  and that strict compliance with its policies is critical.

          16.     Based on my conversations with other Call-Center Employees and my personal
  observations, I know that other Call-Center Employees are required to work off the clock just as I do.
  They are subject to the same corporate policies as I am that require them to log in to their computers
  before their shifts have started.

         17.     Based on my conversations with other Call-Center Employees, I believe that they
  would be interested to learn that they may recover unpaid wages and overtime from Gannett and
  would want to join this lawsuit.

           18.    I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing
  is true and correct.

                Aug 22, 2019
  Executed on: _______________________                   Diamond Maddox
                                                         Diamond Maddox (Aug 22, 2019)
                                                         DIAMOND MADDOX
